Name: COMMISSION REGULATION (EC) No 902/95 of 24 April 1995 repealing certain Regulations classifying goods in the nomenclature of the Common Customs Tariff which was in force on 31 December 1987
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 26. 4. 95 I EN I Official Journal of the European Communities No L 93/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 902/95 of 24 April 1995 repealing certain Regulations classifying goods in the nomenclature of the Common Customs Tariff which was in force on 31 December 1987 replacement of the Common Customs Tariff based on the Convention of 15 December 1950 by the Combined Nomenclature ; whereas, for reasons of clarity and legal certainty, the said Regulations should be formally repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statis ­ tical Nomenclature Section of the Customs Code Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EC) No 31 15/94 (2), and in particular Article 9 thereof, Whereas Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (3), repealed by Regulation (EEC) No 2658/87, established the nomencla ­ ture of the Common Customs Tariff on the basis of the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas the Commission adopted a number of Regula ­ tions classifying goods in the nomenclature of the Common Customs Tariff on the basis of Council Regula ­ tion (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff (4), repealed by Regulation (EEC) No 2658/87 ; Whereas some of the said Regulations are redundant as a result in particular of the changes resulting from the HAS ADOPTED THIS REGULATION : Article 1 The Regulations listed in the Annex are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 256, 7. 9. 1987, p. 1 . (2) OJ No L 345, 31 . 12. 1994, p. 1 . (3) OJ No L 172, 22. 7. 1968 , p. 1 . (4) OJ No L 14, 21 . 1 . 1969, p. 1 . No L 93/2 | EN | Official Journal of the European Communities 26. 4. 95 ANNEX 1 . Commission 2. Commission 3. Commission 4. Commission 5. Commission 6. Commission 7. Commission 8. Commission 9. Commission Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) Regulation (EEC) No 131 /84 f) No 270/70 (2) No 2392/79 (3) No 11 1 /84 (4) No 1481 /83 0 No 1495/83 (*) No 3224/84 0 No 488/78 (8) No 3401 /82 0 (') OJ No L 17, 20 . 1 . 1984, p. 18 . (2) OJ No L 36, 14. 2. 1970, p. 1 . (3) OJ No L 274, 31 . 10 . 1979, p. 28 . (4) OJ No L 15, 18 . 1 . 1984, p. 18 . 0 OJ No L 151 , 9 . 6. 1983, p. 28 . ( «) OJ No L 152, 10. 6. 1983, p. 8 . f) OJ No L 301 , 20. 11 . 1984, p. 10 . (8) OJ No L 67, 9 . 3 . 1978, p. 21 . P) OJ No L 357, 18 . 12. 1982, p. 15.